Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “the restricting member is disposed between portions adjacent to each other in the axial direction of the induction heating coil” (the indefinite portion has been marked with an underline for applicant’s convenience), and it is unclear between what portions that are adjacent to each other the restricting member is disposed.   Furthermore, the term “portions” lacks sufficient antecedent basis further complicating examiner’s interpretation.  It is also unclear how “the restricting member”, presumably one, can be disposed between adjacent portions, indicating there are at least more than one.  For purposes of examination, the restricting member will be disposed adjacent to the induction heating coil and extending in the axial direction of the induction heating coil.
Claim 3 recites, “a plurality of the extended portions” in the second to last line of the claim.  It is unclear if this is a newly introduced “plurality of the extended portions” or it is referring to the already introduced, “a plurality of the extended portions” in the third to last line of the claim.  For purposes of examination, the second instance found in the second to last line of the claim will be understood to mean, --the plurality of the extended portions--.
Claim 6 in line 3 recites, “a plurality of the insulating members”.  There is not proper antecedent basis for this limitation in the claim (“the insulating members”.  It will be understood to mean –a plurality of [[the]] insulating members.  Similarly, claim 6 also recites, “and the insulating members 
Claim 7 in line 5 recites, “a plurality of the insulating members”.  There is not proper antecedent basis for this limitation in the claim.  It will be understood to mean –a plurality of [[the]] insulating members”, referencing the insulating member of claim 5. 
Claim 7 also recites “some of the insulating members”  and “others of the insulating members” in lines 6-7, and “the insulating members” also does not have antecedent basis.  These clauses are understood to mean --some insulating members of the plurality of insulating members-- and --other insulating members of the plurality of insulating members--.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ba (Chinese Patent Publication CN104470017A; in IDS; and English translation attached).

Regarding claim 1, Ba discloses a supporting structure for an induction heating coil comprising: 
a supporting column (Ba, element 3,Fig. 1-2, annotated below ) disposed at an outer side in a radial direction of winding portion of an induction heating coil and extending in an axial direction of the induction heating coil (Ba, Figs. 1-2, annotated below; can see that 7 is outside coil 1 and extending in an axial direction); and 
a restricting member (all the sleeves 5) which receives the induction heating coil in an insulated state (¶0012; coil 1 is coated by insulation ) to restrict movement of the induction heating coil in the axial direction, and supported by the supporting column (Figs. 1 and 2, apparent that are attached and movement would be limited).  
[AltContent: textbox ([img-media_image1.png])][AltContent: textbox ([img-media_image2.png])]









Regarding claim 2, Ba discloses all the limitations of claim 1, as above, and further discloses a supporting structure for an induction heating coil according to Claim 1, wherein the induction heating coil has a plurality of windings, and the restricting member is disposed between portions adjacent to each other in the axial direction of the induction heating coil (figs. 1-2, can see that restricting member all the sleeves 5 is attached to many windings of coil 1 and is located between the windings).  
Regarding claim 3, Ba discloses all the limitations of claim 2, as above and further discloses a supporting structure for an induction heating coil wherein the induction heating coil includes a spiral coil main body (coil 1) having the winding portions  (apparent in figs 1 and 2) and an extended portion (all of lugs 6), extending outward in the radial direction from the coil main body and a plurality of the extended portions (each of lugs 6) are provided along the axial direction (they are provided one above the other, in the axial direction, fig. 2), and the restricting member is disposed (each of sleeves 5 is attached to them and together extend in the axial direction, one on top of the other).  
Regarding claim 4, Ba discloses all the limitations of claim 3, as above, and further discloses a supporting structure wherein the restricting member is formed into a cylindrical shape and fitted to the supporting 3Docket No. 015900-000010 column (all sections 5 are attached to 3 and follows a generally cylindrical model).  
Regarding claim 5, Ba discloses all the limitations of claim 3, as above, but do not further discloses supporting structure for an induction heating comprising: an insulating member (insulating sleeve 7) interposed between the supporting column (3) and the extended portion (6, as seen in fig. 2).  
Regarding claim 7, Ba teaches all the limitations of claim 5, as above, and does further discloses a supporting structure for an induction heating coil, wherein in the induction heating coil, a workpiece disposing region (area within coil 1) in which a workpiece is disposed is set (intended uses, as this is invention is “a supporting structure”), a plurality of the insulating members (Ba, multiple supporting structures, Fig. 1, A, B, C and D, each including elements of fig. 2, elements 3,5,6, and sleeve 7 around the coil) are provided, and some of the insulating members are juxtaposed to the workpiece disposing region in the radial direction, and the others of the insulating members are positionally deviated from the workpiece disposing region in the axial direction (Fig. 2, sleeve 7 is both adjacent to the heating-workpiece area as well as extending above the area, thus it accomplishes, by having 4 instances, in fig. 1, both being juxtaposed to the workpiece area with 1 or 2 or the instances, as well as being “positionally deviated in the axial direction” by one or two of the instances as they would extend wall above, in the axial direction, the workpiece area).  
Regarding claim 8, Ba discloses all the limitations of claim 1, as above, and further discloses a supporting structure for an induction heating coil comprising: a stay (nut 4) configured to support the supporting column and supported by a predetermined base member (screw 3 and also is the leg).  
Regarding claim 9, Ba discloses an induction heating device comprising:  4Docket No. 015900-000010 an induction heating coil (coil 1); and the supporting structure configured to support the induction heating coil according to Claim 1 (elements 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ba (Chinese Patent Publication CN104470017A; in IDS; and English translation attached).
Regarding claim 6, Ba teaches all the limitations of claim 5, as above, but he does not further teach a supporting structure, wherein a plurality of the insulating members are provided, and the insulating members adjacent to each other in the axial direction are butted against each other, and a position of a butting portion between the plurality of insulating members is deviated in the axial direction from positions of the extended portions of the induction heating coil.  However, Ba teaches what is being designated as the restricting member (Ba, all of elements 5) but, individually, the could be the “plurality of the … members (the group of individual members 5) are provided, and the insulating members adjacent to each other in the axial direction are butted against each other (individual elements 5 are abutted as seen in figs. 1 and 2), and a position of a butting portion between the plurality of insulating members (where the two elements meet) is deviated (offset) in the axial direction from positions of the extended portions of the induction heating coil (they are set to the side of the extended portions, between the extended portions and the supporting column, per claim 5, upon which this claim depends).  The only thing Ba does not teach is that the members are “insulating”.  However, it is noted that elements 5 are called “sleeves” and elements 7 are called “insulating sleeves”.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Ba to at least try to have elements 5, which are the also the restricting member, but made out of insulating material, in order to well restrict  and hold the induction coil but to not have it potentially short circuit or . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715